OPINION — AG — ** SURETY BOND — DENTIST BOARD ** THE BOARD OF GOVERNORS OF THE REGISTERED DENTISTS OF OKLAHOMA IS WITHOUT AUTHORITY TO EMPLOY AN EXECUTIVE SECRETARY TO REPLACE AND PERFORM ALL OF THE STATUTORY DUTIES OF THE SECRETARY — TREASURER OF THE BOARD, AND CANNOT REQUIRE ANY PERSON EMPLOYED AS EXECUTIVE SECRETARY TO GIVE THE BOND PROVIDED BY LAW FOR THE SECRETARY — TREASURER, OR TO GIVE ANY OTHER FIDELITY BOND; AND THAT THE EMPLOYMENT OF AN EXECUTIVE SECRETARY, REGARDLESS OF HIS DUTIES, CANNOT RELIEVE THE SECRETARY TREASURER FROM HIS STATUTORY OBLIGATION TO GIVE A BOND FOR $5,000 FOR THE FAITHFUL DISCHARGE OF HIS OFFICIAL DUTIES. CITE: 59 O.S. 243 [59-243], 59 O.S. 248 [59-248], 59 O.S. 249 [59-249] (J. H. JOHNSON)